                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


KIMBERLY LYNN MORAN,

                Plaintiff,                   CASE NO. 16-CV-10650

       v.                                    HON. GEORGE CARAM STEEH

COMMISSIONER OF SOCIAL
SECURITY,

                Defendant.
                                   /

                  ORDER ACCEPTING REPORT AND
             RECOMMENDATION (Doc. 25) AND GRANTING
         PETITIONER’S MOTION FOR ATTORNEY FEES (Doc. 21)

       Now before the court is a motion for attorney fees pursuant to 42

U.S.C. § 406(b) filed by Plaintiff’s counsel, Petitioner Diane M. Kwitoski.

Petitioner represented Plaintiff Kimberly Lynn Moran in this action in which

Plaintiff prevailed and was awarded social security disability benefits. The

matter was referred to Magistrate Judge Elizabeth A. Stafford who has now

issued a report and recommendation recommending that the court grant

Petitioner’s motion and award fees, and order that Petitioner refund the

amount previously awarded under the Equal Access to Justice Act (“EAJA”)

to Plaintiff.

       The magistrate judge specifically stated that any objections to her

                                       -1-
report were to be filed within 14 days of service, and that failure to file such

objections constituted a waiver of any further right to appeal. See Thomas

v. Arn, 474 U.S. 140, 155 (1985). No such objections were filed by either

party and the time period for doing so has expired.

      The court has reviewed the record and briefing in this matter, as well

as the magistrate judge’s report and recommendation, and adopts the result

recommended therein. Accordingly, Petitioner’s motion for attorney fees

pursuant to § 406(b) (Doc. 21) is GRANTED, and Petitioner is AWARDED

$9,432.00 in attorney’s fees, and is ORDERED to refund to Plaintiff the EAJA

award of $3,500.

      IT IS FURTHER ORDERED that the magistrate judge’s report and

recommendation (Doc. 25) is ACCEPTED.

      IT IS SO ORDERED.


Dated: November 5, 2018
                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE


                                  CERTIFICATE OF SERVICE

                   Copies of this Order were served upon attorneys of record on
                      November 5, 2018, by electronic and/or ordinary mail.

                                      s/Marcia Beauchemin
                                          Deputy Clerk




                                             -2-
